Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 1 of 6




        Exhibit D
        Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 2 of 6




 UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                                              )
 DAVID YANOFSKY,                              )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )       Civil Action No. 19-cv-2290 (KBJ)
                                              )
 U.S. DEPARTMENT OF COMMERCE,                 )
                                              )
        Defendant.                            )
                                              )


                          DECLARATION OF WARREN L. HULL

I, Warren L. Hull, declare under penalty of perjury that the following statements are true and

correct to the best of my knowledge and belief:

1.     I am a Director of CIC Research, Inc. (CIC) and the Senior Economist responsible for

       overseeing data analysis for the project with the National Travel and Tourism Office

       (NTTO), International Trade Administration (ITA), U.S. Department of Commerce

       (DOC, Commerce, or the Department). I have held this position since 1987.

2.     My statement in this declaration is based on my personal knowledge, information

       provided to me by employees under my supervision, information obtained by me, and

       information contained in the records of CIC. I am personally familiar with the Visitor

       Arrivals Program of NTTO, and the contract between CIC and NTTO implicated in this

       matter.

3.     This Declaration is provided in support of Defendant’s renewed motion for summary

       judgment in this matter.




                                                  1
          Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 3 of 6




4.      During the relevant time period of Plaintiff’s FOIA request (2011-2015), CIC received

        visitor arrival records (raw I-94 Data) directly from the U.S. Customs Border Protection

        (CBP), in accordance with the 2002 CBP-ITA Memorandum of Understanding.

5.      CIC input the raw I-94 Data received into a SAS database. 1 One database exists for each

        year of I-94 Data received.

6.      At the time data are input into the database, each record added reflects an exact copy of

        the raw data sent by CBP, including personally identifiable information for passengers.

7.      CIC performs some data integrity checks on the raw data supplied by CBP, which results

        in removing duplicate records from the database. Other than removing duplicates, the

        data provided by CBP are never deleted or modified. CIC does not anonymize the data

        within its database.

8.      CIC performs validation checks on the data, and where possible calculates information

        missing from some visitor arrival records, e.g. country of residence information that is

        missing. The calculated information is added to the database as additional information

        associated with the records that came from CBP, and do not modify in the database any

        of the raw data supplied by CBP. CIC also calculates additional information useful for

        creating reports and associates it with the visitor arrival records, such as the geographic

        reporting area for the port of entry, whether the record constitutes a tourist record, the

        class of admission, and the number of nights stayed. This additional associated

        information does not modify in the database any of the raw data supplied by CBP.




1
  SAS (previously Statistical Analysis System) is a software suite that can mine, alter, manage, and retrieve data
from a variety of sources and perform statistical analysis on it. The SAS software command language includes
DATA steps which are used to read external data files and build a SAS data set for processing and summarization.




                                                         2
       Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 4 of 6




9.    All of the visitor arrival records (raw I-94 Data) in the database are obtained solely from

      CBP. To be clear, although data pertaining to Canadian arrivals or arrivals from Mexico

      by land may be handled differently from other countries when generating output files, all

      the visitor arrival records come from CBP, and no other passenger travel data in the

      database is furnished or obtained from foreign governments or any other data sources,

      including Statistics Canada and the Instituto Nacional de Estradística y Geográfia.

10.   CIC prepares output files (output files are summarized, anonymized information

      produced in pdf and Excel format) from this data for NTTO titled Summary of

      International Travel to the United States. The output files contain aggregated and

      anonymized information obtained from the database. CIC prepares no other output files

      for NTTO from these data except for custom output files commissioned by clients of

      NTTO.

11.   The output files prepared by CIC are not databases. The aggregated and anonymized

      information calculated for output files are not stored separately in another database.

      Instead, the information is generated anew with each output file. The creation of an

      output file does not modify the database in any way, either by creation, deletion, or

      modification of any records.

12.   Output files which are in Excel format are datafiles, but the corresponding output files in

      pdf format are not datafiles.

13.   There is no other database maintained by CIC relevant to the I-94 Data and the Visitor

      Arrivals Program. CIC sends no other reports to NTTO other than the standardized

      reports and purchased custom reports.




                                               3
       Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 5 of 6




14.   CIC’s databases are in SAS format. A copy of the databases could feasibly be produced,

      but they contain information supplied by CBP which contains personally identifiable

      information and do not contain any anonymized data. Production of such information

      would also violate the Memorandum of Understanding with CBP for their sharing I-94

      Data with ITA.

15.   Similarly, output files which are datafiles could be created which reflect all information

      in the databases or all information except for personally identifiable information, but that

      would involve creating new output files that otherwise would not be created, and would

      require added CIC labor costs for programming new output files.

16.   For either option identified above, CIC would charge NTTO $11,620 to prepare datafiles

      with the requested information, as furnishing that information is not included in the

      existing contract.

17.   At NTTO’s direction, the raw data sent by CBP (via compact discs) were returned to

      CBP, in order to facilitate CBP’s ability to respond to the referral made to it from ITA for

      the raw data provided by CBP to NTTO (and to an outstanding FOIA request for I-94

      Data for 2011-2015 submitted to CBP directly).

18.   Neither CIC, ITA, nor NTTO possess a database of anonymized, non-aggregated I-94

      Data. No such database was ever created under the Visitor Arrivals Program.

19.   The Excel output files produced in June 2018, containing revised data for each of the five

      years of data requested by Plaintiff and corresponding to the Summary of International

      Travel to the United States standardized report for each of those years, are a complete set

      of cumulative datafiles containing anonymized data that have been created from the

      databases maintained for NTTO for the Visitor Arrivals Program.




                                                4
Case 1:19-cv-02290-KBJ Document 31-7 Filed 03/13/21 Page 6 of 6
